          Case 4:18-cv-01885-HSG Document 652 Filed 05/06/19 Page 1 of 5


1    Michael P. Sandonato (admitted pro hac vice)    Robert S. Pickens (admitted pro hac vice)
     msandonato@venable.com                          rspickens@venable.com
2    John D. Carlin (admitted pro hac vice)          Sean M. McCarthy (admitted pro hac vice)
     jcarlin@venable.com                             smccarthy@venable.com
3    Natalie Lieber (admitted pro hac vice)          Joyce L. Nadipuram (admitted pro hac vice)
     ndlieber@venable.com                            jnadipuram@venable.com
4    Christopher M. Gerson (admitted pro hac vice)   Caitlyn N. Bingaman (admitted pro hac vice)
     cgerson@venable.com                             cnbingaman@venable.com
5    Jonathan M. Sharret (admitted pro hac vice)
     jsharret@venable.com
6    Daniel A. Apgar (admitted pro hac vice)
     dapgar@venable.com
7
     VENABLE LLP
8    1290 Avenue of the Americas
     New York, New York 10104-3800
9    Tel: (212) 218-2100
     Fax: (212) 218-2200
10
     Chris Holland (SBN 164053)
11   cholland@hollandlawllp.com
     Lori L. Holland (SBN 202309)
12   lholland@hollandlawllp.com
13   HOLLAND LAW LLP
     220 Montgomery Street, Suite 800
14   San Francisco, CA 94104
     Tel: (415) 200-4980
15   Fax: (415) 200-4989
16   Attorneys for Plaintiffs
17
                                  UNITED STATES DISTRICT COURT
18
                                NORTHERN DISTRICT OF CALIFORNIA
19
                                         OAKLAND DIVISION
20

21
      IN RE KONINKLIJKE PHILIPS PATENT                    Case No. 4:18-cv-01885-HSG-EDL
22    LITIGATION
                                                          JOINT STATEMENT REGARDING
23                                                        A SUMMARY CHART OF
                                                          REMAINING PATENTS-IN-SUIT
24                                                        AND ASSERTED CLAIMS
25

26

27

28


                                                     1
         JOINT STATEMENT REGARDING REMAINING PATENTS-IN-SUIT AND ASSERTED CLAIMS
                              CASE NO. 4:18-CV-01885-HSG-EDL
          Case 4:18-cv-01885-HSG Document 652 Filed 05/06/19 Page 2 of 5


1                                            JOINT STATEMENT
2

3           Pursuant to the Court’s May 2, 2019 Order (Dkt. No. 651), Plaintiffs Koninklijke Philips
4    N.V. and U.S. Philips Corporation (collectively, “Philips”) and Defendants Acer Inc. and Acer
5    America Corporation (collectively, “Acer”), ASUSTek Computer Inc. and ASUS Computer
6    International, Inc. (collectively, “ASUS”), HTC Corporation and HTC America, Inc. (collectively,
7    “HTC”), and YiFang USA Inc. d/b/a E-Fun, Inc. (“YiFang”), and Intervenor/Counterclaim-
8    Defendant Microsoft Corporation and Counterclaim-Defendant Microsoft Mobile Inc. (collectively,
9    “Microsoft”); hereby respectfully submit this Joint Statement and the attached Exhibit A.
10          In accordance with that Order, Exhibit A hereto provides a summary chart detailing the
11   asserted claims which are left at issue for each of the remaining patents-in-suit, following the entry
12   of the Court’s Order granting the parties’ stipulation to dismiss certain of the asserted patents. See
13   Dkt. Nos. 650, 651. It also identifies which of those claims are asserted against each of Acer, Asus,
14   HTC, YiFang, and Microsoft.
15

16   Dated: May 6, 2019                                  Respectfully submitted,
17   Chris Holland (SBN 164053)                           /s/ Michael P. Sandonato
     Lori L. Holland (SBN 202309)                        Michael P. Sandonato (admitted pro hac vice)
18   HOLLAND LAW LLP                                     John D. Carlin (admitted pro hac vice)
     220 Montgomery Street, Suite 800                    Christopher S. Gerson (admitted pro hac vice)
19   San Francisco, CA 94104                             Natalie D. Lieber (admitted pro hac vice)
     Telephone: (415) 200-4980                           Jonathan M. Sharret (admitted pro hac vice)
20   Fax: (415) 200-4989                                 Daniel A. Apgar (admitted pro hac vice)
     cholland@hollandlawllp.com                          Sean M. McCarthy (admitted pro hac vice)
21   lholland@hollandlawllp.com                          Robert S. Pickens (admitted pro hac vice)
                                                         Joyce L. Nadipuram (admitted pro hac vice)
22                                                       Caitlyn N. Bingaman (admitted pro hac vice)
23                                                       VENABLE LLP
                                                         1290 Avenue of the Americas
24                                                       New York, New York, 10104
                                                         +1 (212) 218-2100
25                                                       +1 (212) 218-2200 facsimile
                                                         philipsprosecutionbar@venable.com
26
                                                         Attorneys for Plaintiffs Koninklijke Philips
27
                                                         N.V. and U.S. Philips Corporation
28


                                                        2
         JOINT STATEMENT REGARDING REMAINING PATENTS-IN-SUIT AND ASSERTED CLAIMS
                              CASE NO. 4:18-CV-01885-HSG-EDL
          Case 4:18-cv-01885-HSG Document 652 Filed 05/06/19 Page 3 of 5


1                                                         /s/ Matthew S. Warren

2
     Bruce Genderson (pro hac vice)                       Matthew S. Warren (Bar No. 230565)
3    Kevin Hardy (pro hac vice)                           Patrick M. Shields (Bar No. 204739)
     Aaron Maurer (pro hac vice)                          Patrick A. Fitch (Bar No. 321493)
4    David Krinsky (pro hac vice)                         Erika H. Warren (Bar No. 295570)
     Andrew Trask (pro hac vice)                          Amy M. Bailey (Bar No. 313151)
5
     Kyle Thomason (pro hac vice)                         WARREN LEX LLP
6    Christopher A. Suarez (pro hac vice)                 2261 Market Street, No. 606
     WILLIAMS & CONNOLLY LLP                              San Francisco, California, 94110
7    725 Twelfth Street, N.W.                             +1 (415) 895-2940
     Washington, D.C., 20005                              +1 (415) 895-2964 facsimile
8    +1 (202) 434-5000                                    18-1885@cases.warrenlex.com
9
     +1 (202) 434-5029 facsimile
     viceroy@wc.com
10
     Attorneys for Defendants Acer, Inc., Acer America Corp., ASUSTeK Computer Inc., and ASUS
11   Computer International
12
     Kai Tseng (Bar No. 193756)                            Michael J. Newton (Bar No. 156225)
13   Hsiang (“James”) H. Lin (Bar No. 241472)              Sang (Michael) Lee (pro hac vice)
     Craig Kaufman (Bar No. 159458)                        ALSTON & BIRD LLP
14   TECHKNOWLEDGE LAW GROUP LLP                           2200 Ross Avenue, Suite 2300
     100 Marine Parkway, Suite 200                         Dallas, Texas, 75201
15
     Redwood Shores, California, 94065                     +1 (214) 922-3400
16   +1 (650) 517-5200                                     +1 (214) 922-3899 facsimile
     +1 (650) 226-3133 facsimile                           asus-philips@alston.com
17   acer.philips-tklgall@tklg-llp.com
18                                                      Attorneys for Defendants ASUSTeK Computer
     Attorneys for Defendants Acer, Inc.                Inc. and ASUS Computer International
19
     and Acer America Corporation
20

21

22

23

24

25

26

27

28


                                                   3
         JOINT STATEMENT REGARDING REMAINING PATENTS-IN-SUIT AND ASSERTED CLAIMS
                              CASE NO. 4:18-CV-01885-HSG-EDL
         Case 4:18-cv-01885-HSG Document 652 Filed 05/06/19 Page 4 of 5


1                                                            /s/ Jonathan Putman
                                                                             ______________
     John Schnurer (Bar No. 185725)                         Ryan McBrayer (pro hac vice)
2
     Kevin Patariu (Bar No. 256755)                         Jonathan Putman (pro hac vice)
3    Ryan Hawkins (Bar No. 256146)                          Antoine McNamara (Bar No. 261980)
     Louise Lu (Bar No. 256146)                             Stevan Stark (pro hac vice to be filed)
4    Vinay Sathe (Bar No. 256146)                           PERKINS COIE LLP
     PERKINS COIE LLP                                       1201 Third Avenue, Suite 4900
5
     11988 El Camino Real, Suite 350                        Seattle, Washington, 98101
6    San Diego, California, 92130                           +1 (206) 359-8000
     +1 (858) 720-5700                                      +1 (206) 359-9000 facsimile
7    +1 (858) 720-5799 facsimile
     htc-philipsperkinsservice@perkinscoie.com
8

9
     Attorneys for Defendants HTC Corp. and HTC America, Inc.

10   Judith Jennison (Bar No. 165929)                       Tiffany P. Cunningham (pro hac vice)
     Christina McCullough (Bar No. 245944)                  PERKINS COIE LLP
11   PERKINS COIE LLP                                       131 South Dearborn, Suite 1700
     1201 Third Avenue, Suite 4900                          Chicago, Illinois, 60603
12
     Seattle, Washington, 98101                             +1 (312) 324-8400
13   +1 (206) 359-8000                                      +1 (312) 324-9400 facsimile
     +1 (206) 359-9000 facsimile                            msft-philipsteam@perkinscoie.com
14
                                                             /s/ Patrick McKeever
                                                                             ________________
15
     Chad Campbell (Bar No. 258723)                         Patrick McKeever
16   PERKINS COIE LLP                                       PERKINS COIE LLP
     2901 North Central Avenue, Suite 2000                  11452 El Camino Real, Suite 300
17   Phoenix, Arizona, 85012                                San Diego, California, 92130-2080
     +1 (602) 351-8000                                      +1 (858) 720-5722
18   +1 (602) 648-7000 facsimile                            +1 (858) 720-5822 facsimile
19
     Attorneys for Intervenor-Plaintiff/Counterclaim Defendants-in-Intervention Microsoft Corp. and
20   Microsoft Mobile, Inc.

21   /s/ Lucian C. Chen
     Lucian C. Chen (pro hac vice)                           Michael Song (Bar No. 243675)
22
     Wing K. Chiu (pro hac vice)                             LTL ATTORNEYS LLP
23   LUCIAN C. CHEN, ESQ. PLLC                               300 South Grand Avenue, 14th Floor
     One Grand Central Place                                 Los Angeles, California, 90071
24   60 East 42nd Street, Suite 4600                         +1 (213) 612-8900
     New York, New York, 10165                               +1 (213) 612-3773 facsimile
25
     +1 (212) 710-3007                                       michael.song@ltlattorneys.com
26   +1 (212) 501-2004 facsimile
     lucianchen@lcclegal.com
27   Attorneys for Defendant YiFang USA, Inc. D/B/A E-Fun, Inc.
28


                                                     4
         JOINT STATEMENT REGARDING REMAINING PATENTS-IN-SUIT AND ASSERTED CLAIMS
                              CASE NO. 4:18-CV-01885-HSG-EDL
          Case 4:18-cv-01885-HSG Document 652 Filed 05/06/19 Page 5 of 5


                                        CIVIL L.R. 5-1(i) ATTESTATION
1

2           I, Chris Holland, hereby attest that I have been authorized by counsel for the parties listed

3    above to execute this document on their behalf.

4
            Dated: May 6, 2019                              /s/ Chris Holland
5
                                                                  Chris Holland
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        5
         JOINT STATEMENT REGARDING REMAINING PATENTS-IN-SUIT AND ASSERTED CLAIMS
                              CASE NO. 4:18-CV-01885-HSG-EDL
